Weinstein, J.,
dissents and votes to affirm the judgment of conviction, with the following memorandum, in which Thompson, J. P., concurs. The majority is of the view that certain aspects of the trial court’s charge to the jurors, specifically its alleged minimization of the inherent weaknesses in the complainant’s identification testimony and the emphasis placed upon the stengths of the People’s case, mandate a reversal of the judgment of conviction. I respectfully disagree.
The standard governing the sufficiency of a charge pertaining to an identification issue has been set forth by the Court of Appeals in People v Whalen (59 NY2d 273, 279). While noting that it constitutes “the better practice” to acquiesce in a defendant’s request for an expanded charge with respect to the issue of identification, the Court of Appeals therein found no legal error in the issuance of a “minimal charge that was technically correct”. By way of enunciating a guideline, the court commented that “[a] Judge who gives a general instruction on weighing witnesses’ credibility and who states that identification must be proven beyond a reasonable doubt has made an accurate statement of the law. No cognizable prejudice accrues to any party” (People v Whalen, supra, p 279; accord People v Smith, 100 AD2d 857, 858).
In evaluating the sufficiency of a charge, the governing criterion is “whether the jury, hearing the whole charge, would gather from its language the correct rules which should be applied in arriving at [its] decision” (People v Russell, 266 NY 147, 153; see, also, People v Vera, 94 AD2d 728, 729; People v Gardner, 59 AD2d 913). In my view, the court’s instructions in the instant case constituted adequate compliance with both standards.
Criminal Term delivered extensive instructions emphasizing the presumption of innocence of the accused, the prosecution’s burden of proving every element of the crimes charged beyond reasonable doubt, and the necessity of focusing upon the quality of the witnesses’ testimony by evaluating their credibility. Furthermore, the court’s charge clearly indicated that defendant had raised an issue of misidentification, specifically with regard *467to the complainant’s opportunity to observe her assailant and as to whether prevailing conditions enabled her to reasonably identify defendant as the perpetrator. The court then immediately reminded the jury that defendant had, by virtue of his plea of not guilty, put into issue every material allegation of the indictment and that the burden rested on the prosecution to prove defendant’s guilt beyond a reasonable doubt.
In a marked contrast to the instant case are numerous cases where detailed instructions regarding identification testimony were deemed necessary in view of a patently weak identification by the complaining witnesses or the defendant’s presentation of a plausible alibi defense (see, e.g., People vRudd, 100 AD2d 857; People v Knowell, 94 AD2d 255; People v Daniels, 88 AD2d 392; People v Gaines, 80 AD2d 561; People v Rothaar, 75 AD2d 652). In those cases, the identification evidence was subjected to affirmative assaults on its reliability, thereby creating a cogent need for additional guidance from the trial court in order to apprise the jurors of the more complex reasoning process involved where inculpatory evidence is either controverted or unreliable.
In the instant case, defendant proffered no defense which would have weakened the impact of the complainant’s identification testimony. Notwithstanding the fact that, prior to trial, defendant served a notice of alibi with intent to call two named witnesses in support of his defense, defense counsel rested at the conclusion of the People’s case without having summoned a single witness. Moreover, the certainty of the complainant’s identification was not effectively impugned during the course of the trial. The complainant’s view of her assailant, although brief, was at very close range in an adequately lit elevator. Although she was wearing glasses which got alternately darker or lighter depending upon their exposure to light, the complainant’s vision was in no way obstructed at the time of the attack. The consistency of this witness’ testimony at trial and at the Wade hearing with regard to the clothing worn by her assailant provides evidence of her reliability. Although the complainant failed to mention any of defendant’s identifying dental features in her interviews with the police, she mentioned at both the Wade hearing and the trial that her attacker had what she described at the Wade hearing as a chipped tooth or what she described at trial as a small space between his teeth. Given the acuity of the complainant’s observations, the consistency of her testimony at the pretrial hearing and at trial, and the strength of her identification, the trial court’s failure to have more explicitly instructed the jurors as to the factors to consider in *468evaluating the identification testimony was, at worst, harmless error. Under the circumstances of this case, there was no need for additional guidance by the trial court.
Although the court did not marshal the evidence or restate the facts at considerable length, its discussion was more substantive than a mere “bare bones” charge (cf. People v Mabry, 58 AD2d 897), and did adequately explain the application of the law to the facts. The material factual and legal issues were made abundantly clear to the jurors by virtue of the joint efforts of the court and competent counsel in the course of their summations. Inasmuch as the trial was of brief duration and involved the testimony of only two witnesses, further reference to the evidence was not necessary and the court’s failure to be more descriptive clearly did not serve to deprive defendant of a fair trial (People v Culhane, 45 NY2d 757, 758, cert den 439 US 1047).
In my view, the majority’s contention regarding the onesidedness of the court’s instructions is unpersuasive and unsupported by the record. “While it may be asserted that the instructions given by the trial court were minimal, convictions are not to be set aside because, on reflection in tranquility, better charges could have been composed” (People v Yanik, 43 NY2d 97, 100).
Defendant’s contention that the supplemental charge, whereby the court encouraged the jurors to continue deliberations after they had announced a deadlock, resulted in a coerced verdict, is untenable. It is beyond cavil that “a trial court may properly discharge its responsibility to avoid mistrials by encouraging jurors to adhere to their oaths and make one final effort to review the evidence and reach a verdict one way or the other” (People v Pagan, 45 NY2d 725, 727). Efforts on the part of a trial court to achieve a verdict by pointing out that there is nothing singularly esoteric about a case or the jury’s function are permissible (People v Jackson, 68 AD2d 636, 639).
In this case, the approach assumed by the Trial Judge was not inherently coercive or improper (cf. People v Perfetto, 96 AD2d 517, 518). Although the court mentioned the problems attendant upon a retrial, at no time did it emphasize the absolute need for a verdict at the expense of the individual jurors’ judgment (cf. People v Demery, 60 AD2d 606). The following language of the Court of Appeals is likewise dispositive of the issue raised herein: “Here, although the approach of the Trial Judge may not have been ideal, in essence he simply asked the jury to exert its best efforts and renew deliberations. No jurors were impermissibly singled out for noncompliance with the majority. None were improperly threatened, nor was it even suggested that the *469jury would be forced to continue deliberations indefinitely without any outside communication should agreement still elude them following a renewal of their efforts to reach a verdict” (People v Pagan, supra, p 727). Inasmuch as the arguments raised by defendant are devoid of merit, I vote to affirm the judgment of conviction.